Citation Nr: 0209330	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  This case was previously before the 
Board in September 2001.  At that time, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.

The veteran submitted a formal application for TDIU benefits, 
VA Form 21-8940, in February 2002.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran does not suffer from a right or left ankle 
disorder.


CONCLUSION OF LAW

A right or left ankle disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  In May 2002 the RO informed the 
veteran concerning who was responsible for obtaining the 
evidence necessary to substantiate his claim. 

The Board also notes that the claims file contains relevant 
service, private, and VA medical records, including a 
February 2002 VA joints examination.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he suffers from a right and left 
ankle disability.  However, when a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Although, as in 
this case, a claimant may testify as to symptoms he or she 
perceives to be manifestations of disability (the veteran has 
complained of chest pain), the question of whether a chronic 
disability is currently present is one which requires skill 
in diagnosis, and questions involving diagnostic skills must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that on the February 2002 VA joints 
examination, the diagnosis was painful right and left ankle 
with a normal examination.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, can not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In other words, despite the fact that the 
February 2002 examiner was examining the veteran to ascertain 
the nature of any ankle disability that might be present, the 
examiner was unable to find a basis for diagnosing any 
current disability of the ankles.  With the February 2002 VA 
examination report showing no disability of the ankles to be 
present, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a disorder of the ankles.

The Board acknowledges that complaints of ankle pain were 
made during service, and also observes arthritis was noted on 
service medical records and on an April 1991 private medical 
record.  There is no indication, however, that such findings 
were based on X-ray evidence.  In this regard, the Board 
notes that X-rays taken in conjunction with the February 2002 
VA examination contained a specific finding that there was no 
evidence of arthritic or inflammatory change.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

